Case 1:11-cv-00691-LAK-JCF Document 2213

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee eee eee eee ee ee ee eee eee eee ee ee ee x
CHEVRON CORPORATION,
Plaintiff,
~against-
STEVEN DONZIGER, et al.,
Defendants.
we ee ee eee eee x

ORDER

LEWIS A. KAPLAN, District Judge,

Filed 05/28/19 Page 1 of 1

 

‘USDC SDNY
DOCUMENT _
ELECTRONICA®LY FILED.
|}DOC#
DATE FILED: 5/2 / 2214

 

 

 

Il Civ. 0691 (LAK)

The plaintiff shall advise the Court promptly whether it intends to file a response to

DI 2212 and if so, when it anticipates filing such a response,

SO ORDERED.

Dated: May 28, 2019

 

/

Lewis A. Kaplan

United States District Judge

 
